Per Curiam.
This suit was brought by the daughter and administratrix of John O’Connor, deceased, to recover $10,000 alleged to be in the possession of William J. Blacker, who is the administrator of the estate of Annie O’Connor, deceased. She was the widow of John O’Connor. John O’Connor died in 1915. His wife, Annie O’Connor, died December 18th, 1924.
The trial resulted in a directed verdict in favor of the defendant. The plaintiff appeals and files as a ground of error the direction by the court of a verdict in favor of the defendant. The judgment of the Hudson County Court of Common Pleas must be affirmed for two reasons — 1st, because the proofs submitted by the plaintiff fail to show a cause of action against the defendant; 2d, because the Orphans Court of Hudson county, on August 21st, 1925, ordered that all creditors of the estate of Annie O’Connor, deceased, who had not brought in their claims within, the time in the order directed, should be barred from any action therefor against the defendant. 3 Comp. Stat., p. 3835, § 70. Under that order the plaintiff is barred from having or maintaining the above action against the defendant. This was set up as a defense in the answer. Newbold v. Fenimore, 53 N. J. L. 307; Hackensack Trust Co. v. Van Den Berg, 92 Id. 412.
The judgment of the Hudson County Court of Common Pleas is affirmed.